DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s argument received on 03/07/2022, in response to the Non-Final Action mailed on 03/07/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 and 14-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by De Brujin et al.  (US 2018/0093406 A1).
For claim 10, De Brujin et al.  teach an apparatus capable of forming a coextruded strip of from two different materials ([0018],[0030][0031],[0035],[0053][0059] recites layered strip including two ; Figs. 2-6),
 the apparatus comprising: 
a first extruder  in fluid communication with a first gear pump for processing a first material (([0018] recites that co-extruded strip with two different materials on top and bottom; [0030][0031],[0035],[0053][0059]; Fig. 2  shows first extruder 51, item 61-first gear pump; [0020]-[0066]; also see other Figs 3-6 for different positions of the first and second extruders 51,52); and a second extruder in communication with a second gear pump for processing  second material (Fig. 3 item 52-second extruder, item 62 –second gear pump, also see [0020]-[0066]); wherein the second material is different from the first material ([0018],[0030][0031],[0035],[0053][0059] all these paragraphs recites that materials are layered on top of each other and cord being within; Figs. 3-6),


    PNG
    media_image1.png
    586
    895
    media_image1.png
    Greyscale

wherein the outlet from the first gear pump is in fluid communication with a first channel of a co-extrusion nozzle (additionally see Fig 3), and the outlet from the second gear pump is in fluid communication with a second channel of the co-extrusion nozzle (Fig 2-6), wherein the first and second materials are joined [“under pressure in a high pressure” is intended use of the apparatus, it is unclear what amount weigh as high pressure], low volume co-extrusion zone located interior of the co-extrusion nozzle upstream the nozzle outlet to form a coextruded strip having a first layer of material  and a second layer material joined together at an interface (([0018],[0030][0031],[0035],[0053][0059]; Figs. 2-6).
For claim 11-13, De Brujin et al.  further teach wherein the co-extrusion nozzle has an insert which divides the nozzle into a first and second passageway (Fig 2 item 74-distribution insert, divides into two separate flows D1 and D2; [0052]), wherein the first and second passageways are separate at the nozzle inlet (Figs 2-6 shows use of insert for separating into two passageways D1, D2 and then merging at the end; [0052]);
 wherein the co-extrusion nozzle has an insert which divides the nozzle into a first and second passageway (Fig 2 item 74-insert; [0052]), wherein the first and second passageways join together downstream of a distal end of the insert (as discussed, Figs 2-6; [0052]); wherein the co-extrusion zone is located between the distal end of the insert and the nozzle outlet (Fig 2).
For claims 14-18, De Brujin et al. further teach using first and second gear pump ([0020]-[0060]; Figs 2-6 item 61-62 as gear pumps), thus it is capable of optimizing the ratio of materials and speed of the first and second gear pump as claimed (see Figs 2-6; [0020]-[0060] recites that speed of pump is controlled); wherein the insert is removable (Fig 2 item 74 is removable). Furthermore, De Brujin et al further teach wherein the distal end (of the insert) has an elongated flat portion (Fig 2 item 74).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brujin et al.  (US 2018/0093406 A1) in view of Burg et al (US 2012/0161366 A1).
As claim 20, Brujin et al teach all the limitation to the claim invention as discussed above, however, fails to teach wherein the coextruded strip is applied in a continuous manner to a tire building machine to build a tire component.
In the same field of endeavor, Burg et al teaches application of the co-extruded article onto a tire building machine to build a tire component (see Fig 1 item 92, 95; [0025]).
It would have been obvious to one ordinary skill in the art to further combine above with including a tire build machine to build a tire component as taught by Burg et al., for forming desired product.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brujin et al.  (US 2018/0093406 A1).
As for claim 19, Brujin et al teach all the limitations to the claim invention as discussed above, however, fails to teach wherein the insert has a rectangular cross- sectional shape. It is noted that depending on the flow desired, it would have been within the level of one ordinary skill in the art to modify the shape of the insert as taught by Brujin et al within the die, for the benefit of dividing the flow to desired path/direction. Also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive: 
The Examiner notes that applicant’s argument is considered, however are not found persuasive. It is mainly argued that Brujin is directed to a cross-head extruder for applying extruder to cords, Brujin fails to teach a nozzle having first and second channel that forms coextruded strip formed of compound A joined with compound B at an interface. 
Examiner thanks applicant for fully responsive argument. It is noted that claim is broad as such specific co-extrusion nozzle compared is not yet claimed. Claim 10 broadly only requires a first extruder – with a first gear pump – for processing compound A (Figs 2-6 shows first extruder 51 with gear pump that processes first material, [0018],[0030][0031],[0035],[0053][0059]); and a second extruder in fluid communication with a second gear pump that processes different material (see 0018],[0030][0031],[ 0035],[0053][0059); and the first and second compound are forming a coextruded strip of layered material ([0018], throughout mentions that top and bottom layer may be different materials and cord is within the material). It is noted that Brujin et al [0018] teaches the first extruder is arranged for receiving a first compound that is chemically different from the second compound that is received in the second extruder. Thus, it becomes possible to obtain an extrudate with different material characteristics for the part of the extrudate above the cords and the part of the extrudate below the cords.
Thus, to conclude there is no distinction in terms of structure claimed versus the apparatus taught by Brujin et al. which is fully capable of producing desired co-extruded strip with layered distinct material.
The applicant is invited to a telephone call with the Examiner to discuss possible claim amendment to expedite the patent prosecution. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0299928 A1 pertains to extrusion with co-extruded strip; 
US 2020/0282621 A1 – extruder head and for extruding cord-reinforced extrudate. 
US 2014/0113997 A1 – coextruded material with two distinct layers ([0089]).
US 2012/0308755 A1 – also pertains to co-extruded articles. 
US 2004/0159964 A1 – pertains to co-extrusion device and strip material.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743